Detailed Action
 
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection-Reproduction Descriptions
 
The Specification is objected to under 2920.04 (a) (II)  for inaccurate descriptions of reproductions 1.11-1.21. Reproduction 1.11 shows the body of the marking tool for scribing without the pen holder, while reproductions 1.12-1.18 show the pen holder without the body portion. Reproductions 1.19-1.21 also do not describe what portions of the marking tool for scribing are being shown. Therefore, the reproductions of 1.11-1.21 descriptions should be amended to properly describe the parts of the design shown. 
The following descriptions are suggested for reproductions 1.11-1.21:

--1.11 Partial enlarged view shown with center element removed--

--1.12 Perspective view of center element shown removed from the body--

--1.13 Perspective view of center element shown removed from the body --

--1.14 Right view of center element shown removed from the body --

--1.15 Top view of center element shown removed from the body --

--1.16 Bottom perspective view of center element shown removed from the body --

--1.17 Perspective view of center element shown removed from the body --

--1.18 Perspective view of center element shown removed from the body --

--1.19 Exploded view of center element shown removed from the body --

--1.20 Exploded view of center element shown removed from the body --

--1.21 Exploded view--


Claim Rejections - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOXAWEE  Scribe Tool because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of GOXAWEE  Scribe Tool is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. See International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, (Fed. Cir. 2009) and MPEP 1504.02.
 
See claimed design and GOXAWEE  Scribe Tool below for reference.

    PNG
    media_image1.png
    479
    1282
    media_image1.png
    Greyscale
 
For anticipation to be found, the two designs must be substantially the same, Gorham Co. v. White, 81 U.S. 511, 528 (1871). Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)). “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.”
 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,'  so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Claim Rejections - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUVRD Scribe Tool because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of LUVRD Scribe Tool is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. See International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, (Fed. Cir. 2009) and MPEP 1504.02.
 
See claimed design and LUVRD Scribe Tool below for reference.

    PNG
    media_image2.png
    620
    1139
    media_image2.png
    Greyscale
 
For anticipation to be found, the two designs must be substantially the same, Gorham Co. v. White, 81 U.S. 511, 528 (1871). Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)). “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.”
 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,'  so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

Discussion of the Merits of the Application

All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, maybe used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Conclusion

The claim stands rejected under 35 U.S.C. § 102(a)(1). 


Responding to Official USPTO Correspondence
 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be[SNC7] [BD8]  signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE NICHOLE BOWLY whose telephone number is (571)272-9546. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s trainer, Nicole Shiflet whose telephone number is (571) 272-9839 or the trainer’s supervisor, Eric Goodman can be reached on (571)272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/D.N.B./
Examiner, Art Unit 2919 

/NICOLE C SHIFLET/Examiner, Art Unit 2919